Citation Nr: 0531358	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
by reason of being housebound (other than SMC at the 
housebound rate for the period of October 15, 2002 to April 
1, 2003).


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty for training from June 14, 
1975 to June 28, 1975.  This case comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 RO 
decision, which denied SMC based on the need for regular aid 
and attendance of another person or by reason of being 
housebound.  

In an August 2003 RO decision, the RO granted SMC at the 
housebound rate for the period of October 15, 2002 to April 
1, 2003.  The veteran continued his appeal for SMC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  Other than the period of October 15, 2002 to April 1, 
2003, the veteran did not have a 100 percent service-
connected disability that was separate and distinct from 
other service-connected disabilities independently ratable at 
60 percent, and he has not been shown to be permanently 
housebound due to his service-connected disabilities.  

3.  During the pendency of his claim, the veteran's service-
connected disabilities have not been shown to be so disabling 
as to render him unable to care for his daily personal needs 
or protect himself from the hazards and dangers of daily 
living without care or assistance on a regular basis.




CONCLUSION OF LAW

The criteria for the assignment of SMC benefits based on the 
need for regular aid and attendance of another person or by 
reason of being housebound (other than SMC at the housebound 
rate for the period of October 15, 2002 to April 1, 2003) 
have not been met.  38 U.S.C.A. §§ 1114(l) and (s), 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350(b) and (i), 
3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in May 2002.  As 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in September 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in June 2003 and May 
2004, the RO advised the veteran of what was required to 
prevail on his claim for SMC (particularly in the May 2004 
letter), what specifically VA had done and would do to assist 
in that claim, and what information and evidence the veteran 
was expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  In the May 2004 letter, the 
RO also requested the veteran to send any evidence in his 
possession that pertained to his claim.  

Further, the veteran was provided with a copy of the rating 
decisions dated in May 2002 and August 2003, setting forth 
the general requirements of applicable law pertaining to 
claims for SMC.  In the rating decisions, the RO also 
informed the veteran of the reasons for its determinations 
and the evidence it had considered in its decisions.  The 
general advisements were reiterated in the statement of the 
case issued in January 2004, as well as in the supplemental 
statement of the case issued in July 2005.  The statement of 
the case also included the regulations promulgated in light 
of the VCAA, the United States Code cites relevant to the 
VCAA, and a brief summary of VA's duties under the VCAA.  The 
statement of the case and supplemental statement of the case 
also provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  As such, through these documents, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statement of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for an increased rating, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's VA medical 
treatment records, as well as private treatment records 
identified by him to include those from F.W., M.D., and J.S., 
M.D.  He has not identified any additionally available 
evidence for consideration in his appeal.  Further, while VA 
has not conducted medical inquiry in an effort to 
substantiate specifically the SMC claim, it has conducted 
medical inquiry in regard to the veteran's service-connected 
disabilities.  38 U.S.C.A.§ 5103A(d).  The veteran was 
afforded VA examinations in August 2002 and August 2003, 
specifically to evaluate the nature and severity of the 
veteran's service-connected disabilities (both orthopedic and 
mental disabilities), and such medical evidence is directly 
pertinent to the SMC claim, which is based solely on service-
connected disability.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the SMC Claim

A.  Legal Criteria

SMC at the aid and attendance rate is payable when the 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

It is not required that all of the of enumerated factors in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance; such 
eligibility required at least one of the enumerated factors 
be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  The 
particular personal function that the veteran was unable to 
perform should be considered in connection with his condition 
as a whole, and it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  Id.

SMC is also payable where the veteran has a single service-
connected disability rated as 100 percent, without resort to 
individual unemployability, and, in addition:  (1) has a 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability, and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his service-connected 
disabilities to his dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical areas, and it 
is reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

B.  Analysis

In this case, the veteran claims entitlement to SMC based on 
the need for regular aid and attendance.  In a December 2002 
statement, he asserted that he was unable to care for himself 
for more than four months during which his wife had to 
perform all of his personal care needs.  He indicated that he 
had just "regained [his] full abilities" in September 2002.  
 
The veteran is service-connected for several disabilities:  
(1) residuals of a femur fracture, status post total left 
knee arthroplasty; (2) myofascial strain, degenerative disc 
disease, and degenerative joint disease of the lumbosacral 
spine, with borderline to mild spinal stenosis associated 
with the femur fracture residuals; (3) major depression 
associated with the femur fracture residuals, and (4) 
degenerative joint disease of the right ankle associated with 
the femur fracture residuals.  Ever since service connection 
was established on June 27, 2001, the major depression and 
right ankle disability have been rated as 30 percent 
disabling and 10 percent disabling, respectively.  The 
lumbosacral spine disability has been rated 40 percent 
disabling ever since service connection was established on 
October 15, 2002.  The femur fracture residuals to include 
the total left knee arthroplasty have the following staged 
ratings:  30 percent effective from March 1998; 100 percent 
effective from February 27, 2002 through March 2002 based on 
surgery necessitating a period of convalescence under 
38 C.F.R. § 4.30; 100 percent effective from April 1, 2002; 
and 60 percent effective from April 1, 2003.  

For the period of October 15, 2002 to April 1, 2003, the RO 
awarded him SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 
3.350(i), at the housebound rate, on the basis of having a 
100 percent service-connected disability that is separate and 
distinct from other service-connected disabilities 
independently ratable at 60 percent.  

Additionally, by rating decision of December 2003, the RO 
granted a total disability compensation rating based on 
individual unemployability due to service-connected 
disability (TDIU rating), effective from November 11, 2003.  

By virtue of his service-connected disability ratings, the 
veteran has obvious significant impairment due to service-
connected disabilities.  However, the record does not show 
that - other than for the period of October 15, 2002 to April 
1, 2003 - he has the requisite service-connected ratings in 
order to obtain SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i).  That is, while he had a single service-connected 
disability rating of 100 percent effective beginning on 
February 27, 2002, he did not also at that time have 
additional service-connected disabilities independently 
ratable at 60 percent or more.  Rather, his additional 
service-connected disabilities in combination were ratable at 
40 percent.  It was not until October 15, 2002, that he had 
the requisite 60 percent rating for additional service-
connected disability, and the RO appropriately awarded SMC 
from that date.  Moreover, the RO properly terminated his SMC 
on effective April 1, 2003, on the basis that the veteran no 
longer had the requisite single service-connected disability 
rated at 100 percent.  The veteran's femur fracture 
residuals, status post total left knee arthroplasty, were 
reduced to 60 percent effective April 1, 2003.  

It is observed that the veteran was awarded a TDIU rating 
effective on November 11, 2003, and that for the purposes of 
SMC under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), the 
100 percent rating is met; however, logically there can be no 
separate 60 percent disability under such construct.  Thus, 
any award of SMC at the housebound rate would have to be 
based on the TDIU rating and a determination that the veteran 
is permanently housebound due to his service-connected 
disabilities.  As noted under the law, this requirement is 
met when the veteran is substantially confined, as a result 
of his service-connected disabilities, to his dwelling and 
the immediate premises and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  The VA medical records, to include 
outpatient treatment reports and compensation examination 
reports, and private medical treatment records in the file do 
not show that at any time the veteran has been confined to 
his home with the reasonable certainty that such confinement 
was permanent.  Nor has the veteran contended such.

Thus, the remaining issue presented in this case is whether, 
under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b), the 
veteran requires the regular aid and attendance of another 
person or has been rendered housebound due to his service-
connected disabilities.  As noted earlier, he has numerous 
service-connected disabilities that contribute to 
considerable impairment.  However, in the Board's judgment 
during the pendency of this claim the objective medical 
evidence does not demonstrate that these disabilities either 
have rendered him permanently bedridden or have rendered him 
unable to independently perform activities of daily living.  

The pertinent medical evidence in the file consists of VA and 
private records dated from 1999 to 2004, VA compensation 
examination reports dated in August 2002 and August 2003, and 
a statement of the veteran's private physician dated in June 
2004.  Such evidence shows treatment and evaluation of, among 
other ailments, the veteran's service-connected depression 
and his service-connected femur fracture residuals and 
secondary conditions relative to the left knee, right ankle, 
and lumbosacral spine.  These records indicate that up until 
the time of his total left knee arthroplasty in February 
2002, the veteran experienced depression, pain and functional 
impairment related to his service-connected mental and 
physical disabilities.  Nevertheless, he remained gainfully 
employed and there is no objective evidence that he was 
incapacitated such that he required care or assistance on a 
regular basis in order to perform personal care functions of 
everyday living or to protect him from the hazards or dangers 
inherent in his daily environment.  Nor is there any evidence 
of him being permanently bedridden.  

Likewise, despite his TDIU award effective in November 2003, 
the most recent medical records do not demonstrate that the 
veteran currently requires the regular aid and attendance of 
another person or is permanently bedridden.  This is evident 
in various references to his functional abilities, which are 
contained in VA outpatient treatment records and examination 
reports, as follows.  For example, in April 2003, he was 
independent in all functional mobility and was able to 
ambulate with a standard cane.  In August 2003, he was to 
limit his walking and standing and had to hire help for home 
repairs, but he was still working full-time.  In September 
2003, in addition to his full-time work, he had been busy 
with a scroll saw for a family craft business.  In November 
2003, he was put out of work, despite his apparent readiness 
to return to work.  In January 2004, he was encouraged to 
have a "more broad base of activities to engage in."  In 
March 2004, he indicated that he was able to drive.  In April 
2004, he reported that he had been engaging in more social 
and recreational activities with his wife and friends.  
Additionally, there is no recent medical evidence - VA or 
private - showing that the veteran's service-connected 
conditions actually require him to remain in bed.  

The one period of time during the pendency of this claim for 
which the veteran maintains in particular that he required 
the regular aid and attendance of another person to care for 
his daily personal needs is that following his total left 
knee arthroplasty in February 2002.  The veteran, in a July 
2004 statement, indicated that in the postoperative period 
his wife took care of him as a live-in nurse by administering 
medications, preparing his meals, driving him to medical 
appointments and physical therapy, dressing him, and 
assisting him in the bath and moving around.  

A review of the private medical records shows that a day 
after his surgery he was able to ambulate with a walker, 
albeit a short distance.  His physical therapy goals, to be 
achieved in five days, included independence with the 
following:  bed mobility, ambulation with crutches, 
negotiating steps, and a home exercise program.  Records from 
the veteran's physician/psychiatrist, F.W., M.D., dated in 
March 2002 and April 2002, indicate that the veteran was in 
pain and in jeopardy for increased depression due to sleep 
problems and pain.  On April 18, 2002, the veteran's wife 
confirmed to him the veteran's "poor ADL," or activities of 
daily living.  Records from the veteran's orthopedic surgeon, 
J.S., M.D., and physical therapist, dated from May 2002 
through July 2002, show that despite severe pain in the left 
knee the veteran had excellent range of motion and no 
apparent instability.  Thus, the physician considered the 
veteran's surgery to be a good result.  While the veteran 
reported that he was unable to sleep at night due to the knee 
pain, which apparently was attributed to dense scar tissue, 
his surgeon encouraged him to walk and increase his activity.  
On August 6, 2002, F.W., M.D., noted that the veteran was 
doing much better and actually drove a car that day, and he 
reported that the veteran was to attempt to go back to work.  
On August 13, 2002, the orthopedic surgeon indicated that the 
veteran was to resume work the next day, with certain 
restrictions such as no prolonged walking or standing.  

The foregoing evidence as a whole does not show that the 
veteran's service-connected disabilities have been so 
disabling as to render him unable to care for his daily 
personal needs or to protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis.  In the postoperative period, the inpatient 
and outpatient private treatment records indicate that the 
veteran's service-connected left knee disability and 
depression were the most disabling conditions for him, but 
neither condition was shown to produce inability of the 
veteran to dress or undress himself, to keep himself 
ordinarily clean and presentable, to attend to the needs of 
nature, or to feed himself (i.e., impairment resulting 
through loss of coordination of upper extremities or through 
extreme weakness).  Further, there is not shown a frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances that, by reason of the particular disability, 
cannot be done without aid.  While the veteran's 
physician/psychiatrist in April 2002 noted the report of the 
veteran's wife in relation to the veteran's "poor ADL," he 
did not elaborate on what activities that the veteran was 
doing poorly.  In any case, the physician/psychiatrist did 
not indicate that the veteran was unable to do those 
activities of daily living or that he required the regular 
aid and attendance of another to perform personal care 
functions - only that it was poor.  

The Board acknowledges that the same physician/psychiatrist 
wrote a letter in June 2004 to "verify the activity of [the 
veteran's wife] during the periods spanning February 28, 2002 
through August 30, 2002," in which he noted that she served 
as the veteran's primary care giver consistent with that of a 
certified nurse aide.  While he stated that the veteran 
during this period was incontinent periodically, he did not 
attribute such to a service-connected disability.  He 
remarked that the veteran was able to feed himself, although 
it apparently required aid (yet he did not specify the nature 
of such aid).  He also noted that the veteran required 
constant observation for many reasons and then cited the 
veteran's sleep apnea, for which service connection has not 
been established.  He further cited the veteran's mental 
status as prompting consideration of hospitalization, but he 
did not elaborate on whether and how the veteran's service-
connected depression affected his ability to perform personal 
care functions such as dressing, bathing, feeding, and 
attending to the needs of nature.  He noted that the 
veteran's adaptations for daily living were "minimal and 
could not be met without the aid of another," but again he 
did not specify whether and how any of the veteran's service-
connected disabilities attributed to such functional 
impairment.  In the Board's opinion, this disability picture 
by the veteran's physician/psychiatrist is not entirely 
consistent with that provided by the private outpatient 
records contemporaneous with the postoperative period, which 
as a whole does not demonstrate the need for regular 
assistance on the basis of inability to perform personal care 
functions due to service-connected disability.  

In conclusion, the Board finds that, other than SMC by reason 
of being housebound for the period of October 15, 2002 to 
April 1, 2003, the veteran has not met the criteria for the 
award of SMC benefits based on a need for regular aid and 
attendance of another person, nor has he met the criteria for 
the award of SMC benefits by reason of being housebound.


ORDER

Entitlement to SMC based on the need for regular aid and 
attendance of another person or by reason of being housebound 
(other than SMC by reason of being housebound for the period 
of October 15, 2002 to April 1, 2003) is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


